Joslin, Judge.
The notice of appeal in this case was filed in the office of the clerk of the superior court on January 31, 1967. The transcript of the evidence was not filed until March 24, 1967. No order extending the time for the filing of the transcript appears of record, nor does it appear that any application for such an order was made before the expiration of 30 *64days from the date the notice of appeal was filed. Under the applicable provisions of the 1965 Appellate Practice Act and under the rulings of the Supreme Court in Davis v. Davis, 222 Ga. 579 (151 SE2d 123), and Joiner v. State, 223 Ga. 367 (155 SE2d 8), the appeal in this case must be dismissed.
Submitted May 1, 1967
Decided June 23, 1967.
Fullbright & Duffey, Harl C. Duffey, Jr., for appellant.
Robert Edward Surles, for appellee.

Appeal dismissed.


Bell, P. J., and Pannell, J., concur.